DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2-4, 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huymann (U.S. Patent Pub. No. 2007/0041266) in view of Pappalardo et al. (U.S. Patent Pub. No. 2017/0036179).
Regarding claims 2 and 3, Huymann discloses a cavitation reactor suitable for use in a cavitation process of preparing a water-in-oil emulsion (title; abstract; figures 1 and 2), the reactor comprising a flanged body (see figure 2, reference #2a and 2b with outside flanges, not labeled, for connecting to reference #25) with an acceleration tunnel (figure 1, reference #5) comprising three distinct zones: a mixture entry (figure 1, reference #3a), and a first (figure 1, reference #17) and second chambers (figure 1, reference #4 and expansion chamber connected to) wherein the second chamber is also a mixture outlet (figure 1, reference #4), wherein two barriers (figure 1, reference #7a and 7c) with adjustable bolts (figure 2, reference #26) are placed in the tunnel in order to separate the two chambers (see figure 1, reference #7a and 7c in reference #5 and separate reference #17 from second chamber)
While the reference does not explicitly disclose wherein the body is a prismatic body with a polygon section, wherein the polygon section is triangular, quadrangular, hexagonal or octagonal, it is well known in the art that the reactor body can have a variety of shapes of configurations, including quadrangular, circular, etc. as evidenced by Pappalardo et al. (figure 2, reference #18; [0049]).  The change in configuration of shape of a device is obvious absent persuasive evidence that the particular configuration is significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify reactor body of Huymann to include a variety of body shapes, as taught by Pappalardo et al.  An ordinary skilled artisan at the time the invention was filed would have been motivated to do the foregoing in order to accommodate different shaped pipes, increase the fluid flow and cavitation in the reactor body, as well as simplify the manufacturing process.
Regarding claim 4, Huymann in view of Pappalardo et al. discloses all the limitations as set forth above.  The reference as modified further discloses wherein the reactor is made of steel, tungsten or titanium ([0054]).  It is noted that the limitation is directed to a method of making the reactor which does not further limit an apparatus claim.  
Regarding claim 6, Huymann in view of Pappalardo et al. discloses all the limitations as set forth above.  The reference as modified further discloses wherein the adjustable bolts are adjustable from an outer part of the reactor (figure 2, reference #26 outside reactor).
Regarding claim 7, Huymann in view of Pappalardo et al. discloses all the limitations as set forth above.  The reference as modified further discloses said bolts comprising a fixing nut to fasten the bolt to the reactor body (figure 2, not labeled, connection of reference #15 to wall at reference #25) and a sealing nut to tighten the bolt (figure 2, reference #26).
Response to Arguments
Applicant's arguments filed 1/26/2022 have been fully considered but they are not persuasive. Applicant argues Huymann fails to disclose the limitations of claim 2 because reference #7a and 7c do not separate the chambers.  Examiner finds this argument unpersuasive.  As clearly shown in figure 1 of Huymann, reference #7a and 7c separate the first chamber (reference #17) from the second chamber (expansion chamber that leads to reference #4).  Reference #7a and 7c are referred to as obstacles which reads on them being barriers that separate or divide chamber 17 from chamber 4 into different sections.  Applicant goes on to argue that Huymann does not disclose the limitations of claim 2 because the barrier of the invention operates differently and provides different advantages such as inducing magnetic fields.  This is irrelevant as these features and advantages are not recited in the rejected claims.  Applicant additionally argues one of ordinary skill in the art would not combine Huymann and Pappalardo; however, Applicant merely makes the general allegation that one in the art would not combine the two disclosures without specifically pointing out why.     
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH INSLER whose telephone number is (571)270-0492. The examiner can normally be reached Monday-Friday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH INSLER/Primary Examiner, Art Unit 1774